Citation Nr: 0620020	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  97-11 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a disability rating in excess of 30 
percent for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from April 1969 to January 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied a disability rating in excess if 30 
percent for schizophrenia.  This appeal also arises from a 
December 1997 rating decision that determined that a claim of 
entitlement to service connection for a back condition was 
not well grounded.  In December 2004, the Board remanded the 
case for additional development.  It has been returned to the 
Board for further appellate consideration.  

In January 2006, the veteran submitted additional evidence.  
He did not waive his right to initial RO consideration of 
this evidence; however, because the evidence does not bear 
directly on the matter under consideration, a remand is not 
necessary prior to adjudication.  38 C.F.R. § 20.1304 (2005).  
This is especially true because the decision below is fully 
favorable to the veteran.  

Entitlement to an increased rating for schizophrenia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is a combat veteran who suffered back trauma 
in Vietnam in 1970 when he jumped from a helicopter.  

2.  The competent medical evidence is in equipoise regarding 
a back disability related to service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a low 
back disability diagnosed as lumbosacral spine degenerative 
disc disease with myositis was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim for service connection for a 
low back disability.  VA provided a rating decision, a 
statement of the case, supplemental statements of the case, 
and notice letters in April, July, and August 2003, and in 
February 2005.  These documents provide notice of the law and 
governing regulations as well as the reasons for the 
determination made regarding the claim.  The documents also 
informed the veteran of what evidence is needed to 
substantiate the claim, what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
The Board remanded the case in December 2004 to comply with 
VA's duty to notify and to assist.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

Additionally, VA's notice must explain that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In the present 
appeal, because service connection is being awarded the RO 
will assign a disability rating and an effective date for 
that rating at the time the Board's decision is implemented.  
The veteran retains the right to request an earlier effective 
date and a higher rating.  Thus, no unfair prejudice will 
result from the Board's handling of the matter at this time.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

An initial matter concerns whether the veteran is a combat 
veteran for VA benefits purposes.  He has claimed that he 
suffered low back trauma when he jumped a few feet from a 
helicopter in Vietnam.  He has received the Combat 
Infantryman's Badge, which is conclusive evidence that he is 
a combat veteran.  

In the case of a combat veteran who alleges that an injury is 
service connected, the burden of proof is lightened by 
38 U.S.C.A. § 1154(b).  That statute sets forth a three-step 
analysis.  First, it must be determined whether there is 
satisfactory, lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Second, it must be 
determined whether the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  If 
these two inquiries are met, the Secretary shall accept the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  If 
both of these inquiries are satisfied, a factual presumption 
arises that the alleged injury or disease is service 
connected.  Third, it must be determined whether the 
Government has met its burden of rebutting the presumption of 
service connection by "clear and convincing evidence to the 
contrary."  Collette v. Brown, 82 F.3d 389 (1996).  

Because the veteran is a combat veteran, his assertion of 
back injury is sufficient to establish an injury, even though 
official records are sparse.  38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (1996).  There is satisfactory 
lay evidence of service incurrence of a low back injury that 
is consistent with the circumstances, conditions, or 
hardships of such service.  Concerning the third step, 
however, it would appear that the veteran would prevail as to 
the ultimate issue, service connection for degenerative disc 
disease at L2 through S1, in the absence of clear and 
convincing evidence to the contrary.  However, in Caluza v. 
Brown, 7 Vet. App. 498 (1995), the Court determined that the 
use of the phrase "service connection" in that statute 
refers to proof of service incurrence or aggravation, rather 
than to the legal standard for entitlement to payment for 
disability.  Thus, the Board must still determine whether the 
evidence favoring service connection is at least in 
equipoise.  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, the service medical records reflect one 
treatment for low back strain in April 1970, while the 
veteran served in Vietnam; however, an October 1970 
separation physical examination notes no relevant abnormality 
and the veteran checked "no" to a history of back troubles 
during the examination.  He later testified, however, that he 
was in a hurry to complete the paperwork and did not realize 
that he had annotated that he had no back problem.  He also 
testified that he has had intermittent back pain since the 
injury to the present time.  

There is medical evidence both for and against service 
connection.  Reviewing this evidence chronologically, in May 
1998, E. F. Carro Figueroa, M.D., reported having treated the 
veteran since 1990 and that lumbosacral sprain, first 
diagnosed in 1970, had continued since active service with 
other low back injuries occurring in 1988 and 1990.  

In December 1998, Dr. Carro reported that an injury that 
occurred in April 1970 eventually led to the veteran's lumbar 
disc condition with multiple operations.  Dr Carro concluded, 
"His condition is most likely secondary to his injury while 
on active duty and a service-connected illness."  

In December 1999, the veteran underwent a VA compensation 
examination.  The physician reviewed the case and addressed 
the etiology of the lumbar degenerative disc disease with 
multiple laminectomy and severe lumbar myositis.  The 
physician stated, "With the evidence available, it is 
difficult to say that lumbar laminectomy is due to acute 
episode (lumbosacral strain) while in the service in 1970."  

In March 2005, Dr. Carro reported a detailed history of the 
veteran's low back disorders and concluded, "Even though his 
condition was not fully evaluated until 1990 when his 
symptoms became severe, its origin can be traced to the back 
injury sustained in 1970 while on active duty."  

In July 2005, the veteran underwent a VA compensation 
examination of the spine.  The examiner noted that Dr. Carro 
had not reviewed the service medical records prior to 
offering an opinion, noted that the service medical records 
do not document any back trauma, and noted that an April 1970 
acute low back strain had resolved prior to separation.  The 
examiner concluded that the current low back disability is 
not at least as likely as not related to an injury sustained 
during active military service.  

Although the veteran asserts that the current low back 
disability began during active service, when the 
determinative issue involves a question of medical diagnosis 
or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The veteran does not possess any 
specialized training and it is not contended otherwise.  
Thus, his opinion on the matter cannot be afforded any 
weight.  

The Board finds that Dr. Carro's opinions are entirely 
credible.  Although this neurosurgeon did not have the claims 
files, the history upon which the opinions are based is 
accurate.  Because the opinions are based on a correct 
factual background, they are quite persuasive.  On the other 
hand, the recent VA examiner's opinion is also based on 
correct facts and is also quite persuasive.  

Most persuasive, however, is the VA opinion offered in 
December 1999, in which the physician found it "difficult to 
say."  In this very difficult case, because the positive 
medical evidence appears to be in relative balance with the 
negative medical evidence, the benefit of the doubt doctrine 
must be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim of entitlement to service 
connection for a low back disability is therefore granted.  


ORDER

Service connection for a low back disability diagnosed as 
lumbosacral spine degenerative disc disease with myositis is 
granted.





REMAND

In order to afford the veteran every opportunity to develop 
his claim, a social and industrial survey should be 
performed.  A recent VA examiner recommended that the veteran 
undergo a social and industrial survey to help describe his 
home and community behavior and to provide an assessment of 
employability.  Because the disability rating depends on the 
degree of occupational and social impairment under either the 
former or the current rating criteria for schizophrenia, the 
recommended social and industrial survey is vital to a 
correct disability rating.  Moreover, VA's duty to assist 
requires such an evaluation when recommended by VA's own 
physician.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

Under the former rating criteria of Diagnostic Code 9204, 
impairment of social and industrial adaptability is the sole 
criterion for assignment of a disability rating.  38 C.F.R. 
§ 4.132, Diagnostic Code 9204 (effective prior to November 7, 
1996).  The RO issued supplemental statements of the case 
(SSOCs) in February 2004 and in September 2005, but neither 
issuance discussed the rating criteria for schizophrenia in 
effect prior to November 7, 1996.  Because this appeal stems 
from a rating decision issued in May 1996, the former rating 
criteria are clearly applicable and must be considered in any 
future SSOC.

Accordingly, the case is remanded to the AMC for the 
following action:

1.  VA must review the file and ensure 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if an increased rating is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue of an increased 
rating for schizophrenia.

2.  The AMC should arrange for a social 
and industrial survey to assess the 
impact that the service-connected mental 
disorder has had on the veteran's home 
and community behavior and to provide an 
assessment of employability.  The scope 
of this survey should also include any 
and all recent employment and attempts to 
obtain or pursue an occupation.  The 
social worker should set forth all 
findings, and the reasons and bases 
therefore, in legible and narrative form.  
A copy of the report should be inserted 
into the claims folder.

3.  After the above development has been 
completed, the AMC should review the 
record and re-adjudicate the claim for an 
increased rating for schizophrenia.  Both 
the prior and the current rating criteria 
of Diagnostic Code 9204 must be 
considered.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
SSOC and given an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


